DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
To summarize the current election, the applicant elected group I.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. 


Duplicate Claim Warning
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (previously cited).
Dang et al. teach a hyaluronic acid based temperature sensitive gel for wound healing (see lines 54-55). Sodium hyaluronate and hyaluronic acid are taught as alternative forms of the same component (see lines 14-24). The composition includes 0.01 to 0.3 wt% of a medium molecular weight hyaluronic acid, 0.01  to 0.5 wt% of a small molecular weight hyaluronic acid, 0.05 to 2 wt% chlorhexidine (antiseptic), 8 to 25 wt% poloxamer 407, 0.1 to 1 wt% hypromellose (hydroxypropylmethylcellulose), 0.05 to 0.5 wt% hydroxyethyl cellulose, several other excipients, and water (see lines 61-70). An exemplary embodiment includes 0.03 wt% of a medium molecular weight hyaluronic acid, 0.06 wt% of a small molecular weight hyaluronic acid, 0.3 wt% chlorhexidine, 15 wt% poloxamer 407, 0.3 wt% hypromellose (hydroxypropylmethylcellulose), 0.2 wt% hydroxyethyl cellulose, several other excipients, and water (see lines 71-77). The hypromellose (hydroxypropylmethylcellulose) and hydroxyethyl cellulose meet the limitations of the other thermoreversible adhesive agent. While a full example of each embodiment that follows from the teachings of Dang et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of the two hyaluronic acids in the exemplified composition within the ranges they disclose because the ranges are provided specifically to guide the selection of these proportions. The result would be a range of hyaluronic acid of 0.02 to 0.8 wt% and ratios of poloxamer to hyaluronic acid of 750:1 to 18.75:1. These ranges overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). Therefore claim 11 is obvious over Dang et al.

Claims 1-10, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (previously cited) in view of Mayol et al. (previously cited)
Zhu et al. teach a composition envisioned as a uterine anti-adhesion material that is taught composed of water, a gel body at 0.5 to 30 wt%, tissue affinity agent at 0 to 0.2 wt%, a humectant at 0 to 10 wt%, and a gelation temperature regulator at 0 to 20 wt% (see page 2 last paragraph-page 3 first partial paragraph; instant claim 10). The gel body is envisioned as cellulose derivatives, where methyl cellulose is exemplified, as well as poloxamer 407, the gelation temperature regulator is envisioned as poloxamer 188 or polyethylene glycol, the tissue affinity agent is a hyaluronic acid or its sodium salt, and the humectant is envisioned as sodium alginate or glycerin (see page 2 last paragraph-page 3 first partial paragraph and example 6; instant claims 1, 5-6, 8, and 16). The composition solidifies at 25 to 40⁰C (thermoreversible) and is suitable for drug delivery (see page 4 first paragraph). An example provides 15% poloxamer 407 as the gel body, 5 wt% humectant, 10 wt% temperature regulator, and 0.2 wt% sodium hyaluronate tissue affinity agent (see example 2; instant claims 1, 3, and 18).  Other examples provide the gel body poloxamer and humectant at a ratio of 4:1 and 5:1 (see examples 1 and 7). Example 6 details 20 wt% poloxamer 407, 4 wt% methyl cellulose, 2 wt% temperature regulator, and no active agent. The composition may be provided in a prefilled syringe (kit) (see page 4 third paragraph; instant claim 12). The instantly claimed proportion of hyaluronic acid is not explicitly taught.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sodium alginate (thermoreversible adhesive agent) for the humectant in example 2 of Zhu et al. as one of a small set of envisioned options for this component. It also would have been obvious to increase the proportion of sodium hyaluronate so as to increase the mechanical integrity of the gel as taught by Mayol et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a composition with 15 wt% of a thermoreversible poloxamer and 5 wt% sodium alginate (other thermoreversible adhesive agent) which meet the limits of the two thermoreversible adhesive agents and sodium hyaluronate at 0.5 to 2 wt%, a range of proportions that overlaps with and renders obvious the claimed range. The ratio of poloxamer to hyaluronic acid is 7.5:1 to 30:1 which also overlaps with and renders obvious the instantly claimed range (see instant claims 1-2). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Additionally it would have been obvious to adjust the proportion of the humectant (sodium alginate/other thermoreversible adhesive agent) within the taught range because the range is provided to guide such selections. The result would be a range that overlaps with that of instant claim 9, thereby rendering the claimed range obvious .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Mayol et al. as applied to claims 1-10, 12, and 16-18 above, and further in view of Sawhney et al. (previously cited).
Zhu et al. in view of Mayol et al. render obvious the limitations of instant claim 12, but do not discuss a particular delivery device to attach to the syringe that Zhu et al. detail for administering their composition to the uterine cavity.
Sawhney et al. teach a composition that transitions from a liquid to solid and is envisioned for instillation into the uterine cavity (see paragraph 3-4 and figure 2). They 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a catheter with the syringe of Zhu et al. in view of Mayol et al. to facilitate the instillation of the composition at a desired locale. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 13 is obvious over Zhu et al. in view of Mayol et al. and Sawhney et al.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Mayol et al. as applied to claims 1-10, 12, and 16-18 above, and further in view of Reeve et al. (previously cited).
Zhu et al. in view of Mayol et al. render obvious the limitations of instant claims 11 and 19 except for the inclusion of an active agent.
Reeve et al. teach a poloxamer based anti-adhesion composition that gels at body temperature (see abstract and examples 1-2). The composition is also taught to include the active agent pentoxifylline, a compound found to protect against the formation of post-surgical adhesions by locally thinning the blood (see column 3 lines 32-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add pentoxifylline to the composition of Zhu et al. in view of Mayol et al. to add protection against the formation of post-surgical adhesions via a different mechanism. This modification would have been obvious as the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Mayol et al. and Reeve et al. as applied to claims 11 and 19 above, and further in view of Sawhney et al.
Zhu et al. in view of Mayol et al. and Reeve et al. render obvious the limitations of instant claim 19, but do not discuss a particular delivery device to attach to the syringe that Zhu et al. detail for administering their composition to the uterine cavity.
Sawhney et al. teach a composition that transitions from a liquid to solid and is envisioned for instillation into the uterine cavity (see paragraph 3-4 and figure 2). They further detail the composition being administered from a syringe via a catheter (see paragraphs 60-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a catheter with the syringe of Zhu et al. in view of Mayol et al. and Reeve et al.to facilitate the instillation of the composition at a desired locale. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 20 is obvious over Zhu et al. in view of Mayol et al., Reeve et al., and Sawhney et al.



Declaration
The declaration under 37 CFR 1.132 filed November 13, 2020 is insufficient to overcome the rejections based upon Dang et al. and based upon Zhu et al. in view of others as set forth in the last Office action because:  the showing does not demonstrate unexpected results as it portends. The showing details the following: 

    PNG
    media_image1.png
    171
    611
    media_image1.png
    Greyscale
and argues that the covergel formulation is unexpectedly better than the others. It is noted that it is well known in the art that the thermogelling properties of poloxamer 407 are concentration dependent such that the gelation temperature decreases as the concentration increases. In particular, the minimum concentration for gel formation for poloxamer 407 is about 15 wt% in water, where gelation occurs at about 37⁰C (see Chaibundit et al. Journal of Colloid and Interface Science 2010 351:190-196, especially page 192 first column last partial paragraph-second column first partial paragraph and figure 2; Dumortier et al. Drug Development and Industrial Pharmacy 2006 32:63-72, especially page 68 first column last partial paragraph and figure 2). Thus values 10 wt% and below, as shown in compositions A, B, and E above, are known to remain in solution even at elevated temperature. In addition, concentrations of 23 wt% to 25 wt% 
The declarant also highlighted the pressure needed to deliver the composition through a catheter with a syringe is a demonstration of their viscosities. Cho et al. detail that the viscosity of poloxamer 407 solutions that are above the minimum gelation concentration increase considerably in viscosity with increasing temperature and concentration (see Drug Development and Industrial Pharmacy 1997 23(12):1227-1232, especially abstract figure 1). Further, the addition of other poloxamers, such as poloxamer 188, was known to increase the gelation temperature for a given poloxamer 407 concentration.  Here the gelation temperature for 20 wt% poloxamer 407 solution can shift from 21.8C to 30C by the addition of poloxamer 188 (see Dumortier et al. page 68 second column and figure 3). Further, the covergel sample of the declarant includes methyl cellulose. Dewan et al. detail that a 17 wt% poloxamer 407 solution with 1 wt% methyl cellulose has a gelation temperature above 28⁰C (International Journal of Biological Macromolecules 2015 72:706-710, especially see abstract and table 1). Given the consideration of this known information, there is nothing unexpected about the declarant’s showing. While the declarant stresses a 400 mmHg pressure as a maximum for proper administration through a catheter, this is not a limitation of the claims. Furthermore, since the declarant details this threshold as generally accepted, the artisan of ordinary skill practicing the inventions of Dang et al. and Zhu et al. would also have been aware of it and made selections accordingly it if were an issue for their chosen administration route.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. In light of the amendment, the rejection of claims 1-10 and 16-18 over Dang et al. is withdrawn as are those under 35 USC 112(b) and the double .

Regarding rejections under 35 USC 103:
Dang et al. -
The applicant argues that Dang is not related to the field of mucosal healing. However the claims make no mention of mucosal healing. The claims are directed to compositions suitable for the delivery of active agents, and that is precisely the interest of Dang et al. Further, the applicant is incorrect in their contention since Dang et al. explicitly detail mucosal wound healing as an interest of the invention (see lines 19-24 and 54-55).
The applicant dismisses the broader teachings of Dang et al. in favor of its examples as an indicator that they teach proportions of hyaluronic acid that are outside the claim scope. However, a reference is considered for all that it teaches and not just its examples. The range of proportions for the poloxamer and hyaluronic acid overlap with the claimed range as do their ratio. There is no evidence of the criticality of these claimed ranges. Thus the general teachings in combination with the examples of Dang et al. continue to render the claimed ranges obvious. 
The applicant additionally argues that Dang et al. do not explain what they mean by their use of the term temperature sensitive gel. This is incorrect given that Dang et al. detail that poloxamer 407 is commonly used as a temperature sensitive gel where the gelation temperature can be adjusted via the addition of gelling agents such that the best gelation effect can occur on the surface of human skin (see lines 115-119). Being In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Zhu et al. in view of others -
The applicant argues that no reason was given for why example 2 would be selected as a starting point for providing a composition of the invention. This is not the requirement for a demonstration of obviousness. Practicing an obvious modification of the invention of Zhu et al., which is in the same field of endeavor as the instant application, would lead the artisan of ordinary skill to practice the instant invention and for this reason the claims are obvious over the cited combination of teachings. An example in a reference is a good starting point because the authors of the reference saw fit to highlight the embodiment it contains.
The applicant argues that example 2 of Zhu et al. includes 2 poloxamers so that the overall poloxamer total pushes the thermoreversible adhesive agent proportion higher than that detailed in the rejection. The claims require two thermoreversible adhesive agents to be limited in quantity, where one is a poloxamer while dependent 
The applicant goes on to argue that a poloxamer in combination with a non-poloxamer adhesive agent is required for half-life stability. To be clear, the majority of the claims do not require one of the adhesive agents to be a compound different from a poloxamer. The applicant’s data to support the contention of the criticality of the combination employs methyl cellulose along with poloxamer 407 provides a notable result. However, the claims are not limited to methyl cellulose as the other adhesive agent, most do not require any particular proportion or relative amount of adhesive agent that is not a poloxamer, and the claims do not require suitability for any particular application site or stability for any particular duration. Thus in spite of the suggestion of the importance of some combinations of the components that are embraced by the claims, the data and the claims are not commensurate in scope.  
The applicant further argues that Mayol et al. teach away from the use of one poloxamer and hyaluronic acid for drug delivery in stating that a separate poloxamer 407 solution did not possess the appropriate gelling temperature for drug delivery at 10 to 30% because the gelling temperature was below 25⁰C or greater than 40⁰C. The claims do not require a single poloxamer in combination with hyaluronic acid. Moreover, the applicant’s argument is irrelevant to Zhu et al. because Zhu et al. do not provide a separate solution of poloxamer 407. Instead Zhu et al. already recognized the need to adjust the gelling temperature of the poloxamer and included components described as gelling temperature regulators (see abstract). Further, they explicitly detail in example 2 .


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615